Citation Nr: 1227732	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  04-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1965 to November 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in August 2010.  A videoconference hearing before the undersigned was held in April 2011.  

In September 2011, the Board, in part, denied service connection for hypertension, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2012 joint motion for remand (JMR), the Court vacated the September 2011 Board decision with respect to the claim for hypertension, and remanded the matter for compliance with the terms of the JMR.  

Also, in the September 2011 decision, the Board remanded the issue of entitlement to TDIU for additional development.  Since the outcome of this claim turns on the impairment produced by all service connected disabilities, the claim for TDIU will be held in abeyance pending resolution of the claim of service connection for hypertension.  

Finally, in a letter dated in May 2012, the Veteran raised the additional claims of service connection for tinea pedis, claimed as secondary to service-connected diabetes mellitus and service connection for pes planus.  These issues are not in appellate status and are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  In the JMR, it was asserted, in essence, that the examiner's findings on VA examination in May 2006 were inconsistent and confusing, and failed to include any additional explanation or clarification as to whether the Veteran's hypertension had worsened or was otherwise aggravated by his service-connected diabetes.  Therefore, the parties agreed that the May 2006 VA examination was inadequate and that another examination should be undertaken.  This should be accomplished as requested below.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  The claims folder should be made available to the examiner for review, and notation to the effect that this record review took place should be included in the examiner's report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, the result of, or permanently aggravated by his service-connected diabetes mellitus.  

A fully articulated medical rationale for any opinions expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  Thereafter, the AMC should readjudicate the claims for service connection and TDIU benefits.  This should include consideration of whether the Veteran's hypertension is proximately due to or the result of, or aggravated by his service-connected diabetes.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

